Citation Nr: 1744194	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  09-45 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than October 22, 2007, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The matter on appeal was remanded by the Board in February 2012.  


FINDINGS OF FACT

1.  The Veteran first filed a service connection claim for PTSD on July 7, 2004, that was denied in a November 2004 rating decision.

2.  In May 2008, service connection was reconsidered and granted based, in part, on a newly obtained service department record of the Veteran's receipt of the Purple Heart.

3.  Entitlement to service connection for PTSD had arisen by the time the Veteran filed his July 7, 2004, claim for benefits.  


CONCLUSION OF LAW

The criteria for an effective date of July 7, 2004, for service connection for PTSD have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.156(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On July 7, 2004, the Veteran filed service connection claims for PTSD and "Shrapnel in shoulder," asserted to have occurred between 1968 and 1969.  

In a July 2004 development letter to the Veteran explaining the evidence needed to substantiate his claim, the agency of original jurisdiction (AOJ) informed the Veteran that he required "[e]vidence of an in service stressor," and most likely "from a particular life threatening episode that occurred in service."  The letter furthermore stated the following: "The Department of Veterans Affairs is required to obtain objective evidence of such events as part of our claims development process.  This objective evidence can include such things as your earning the Purple Heart Medal or awards for combat valor..."  The letter further stated that if the Veteran "served in combat with the enemy and the life threatening event is related to that combat his statement alone may establish the occurrence of the in service stressor," and asked him to "[p]rovide specific details of your in-service stressful incident(s) to include...  [m]edals or citations received as a result of the events."

In July and August 2004, the AOJ requested from the Veteran's service department his complete records including those pertaining to "participation in combat operations," "wounds in action," and "awards and decorations."

In a November 2004 rating decision, sent to the Veteran in December 2004, the AOJ denied service connection for PTSD in part because there was no "evidence of a verifiable in service stressor or experience."  The AOJ stated that: "If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in service stressor."  However, the AOJ found that "[t]he service records and DD 214 show no evidence of any medals, awards, or decorations indicative of combat."

On October 22, 2007, the Veteran submitted a statement requesting to reopen his claim for PTSD based on new evidence.  Along with claim, he submitted a local news article about the Veteran reflecting that he had received several recognitions in service, including two Purple Hearts.  He also submitted documentation of General Orders from the Department of the Army, dated in September 1969, announcing awards of the Purple Heart to several soldiers including the Veteran for action on August 30, 1969, in the Republic of Vietnam, "For wounds received in connection with military operations against a hostile force."

In January 2008, the AOJ attempted to verify the Veteran's receipt of the Purple Heart from the service department, but received a response that the records did not show award of the Purple Heart for the Veteran.  In a January 2008 letter to the Veteran, the AOJ informed him that his DD 214, personnel file, and the National Personnel Records Center did not show any proof that he received the Purple Heart, and requested he provide information regarding concerning his claimed PTSD stressor. 

In response to the letter, in February 2008, the Veteran submitted statements describing several in-service stressors, including an incident whereby a grenade exploded and severely wounded the soldiers around him and injured him less severely, for which he was awarded a Purple Heart.

A March 2008 memorandum from the Joint Service Records Research Center states that the Veteran's PTSD stressor had been verified.  The memorandum describes verification of events involving hostile action described by the Veteran, including the deaths of several named soldiers.

In a March 2008 DD Form 215, "Correction to DD Form 214, Certificate of Release or Discharge from Active duty," it was noted that the Veteran's Discharge Certificate was being corrected to add the awards of "Purple Heart" and "Republic of Vietnam Gallantry Cross w/Palm."

On May 2008 VA examination the Veteran was diagnosed with PTSD related to his claimed stressors, and in a May 2008 rating decision he was granted service connection for PTSD effective his October 22, 2007, claim to reopen.  It was noted in the rating decision that the Veteran had previously been denied in part because he did not "provide evidence of a verifiable in-service stressor or experience."  It stated that the Veteran was now being granted service connection for PTSD based on the showing of a verified in-service stressor and the results of the May 2008 VA examination.  

In September 2008, the Veteran expressed disagreement with the effective date assigned for service connection for PTSD, arguing that it should be the 2004 date of his original claim for such.

II.  Analysis

Pursuant to 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.

Pursuant to 38 C.F.R. § 3.156(c)(2), paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, based on the facts as described above, the May 2008 rating decision granting service connection for PTSD constitutes a reconsideration of the Veteran's original July 7, 2004, PTSD claim on the merits after VA had received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim in November 2004-specifically, the September 1969 Army Department record of the Veteran's receipt of the Purple Heart.  Moreover, resolving reasonable doubt in the Veteran's favor, the May 2008 grant of service connection was based, at least in part, on the newly obtained record of the Veteran's receipt of the Purple Heart-documentation of combat service that the AOJ specifically stated, in November 2004, would have been sufficient to satisfy the Veteran's in-service stressor requirement to substantiate his claim.  

Furthermore, the provisions of 38 C.F.R. § 3.156(c)(2) are not applicable here.  The Board notes Mayhue v. Shinseki, 24 Vet. App. 273 (2011), in which the United States Court of Appeals for Veterans Claims (Court) held that even where a Veteran did not cooperate with attempts to verify his claimed PTSD stressors when initially filing a claim, 38 C.F.R. § 3.156(c)(2) was not applicable where the stressors used to support the eventual grant of service connection were verified using information that had always been available to VA.  Mayhue, 24 Vet. App. at 279-80.  The Court specifically noted that the failure to verify this stressor with the information VA had at the time of the Veteran's initial claim was the result of administrative error rather than the Veteran's failure to provide additional information.  Id. 

In this case, at the time of the Veteran's July 7, 2004, service connection claim for PTSD, VA had the information necessary to verify the Veteran's receipt of the Purple Heart.  In fact, in its July 2004 letter to the Veteran, the AOJ informed the Veteran that VA was responsible for obtaining awards such as the Purple Heart Medal as objective evidence to substantiate his in-service stressor.  Moreover, it attempted to do so in July and August 2004, requesting from the service department records pertaining to "participation in combat operations," "wounds in action," and "awards and decorations," but failed to obtain the existing Army Department record of the Veteran's receipt of the Purple Heart.  

While VA made reasonable attempts in 2004 to obtain the Veteran's service awards such as the Purple Heart, the service department was unable to verify such award at that time; it has since corrected the Veteran's record to reflect the awards of "Purple Heart" and "Republic of Vietnam Gallantry Cross w/Palm."  Under these circumstances, the Board finds that it was administrative error on the part of the service department in failing to obtain the existing service department documentation of the Veteran's Purple Heart, rather than any fault of the Veteran, that prevented the record from being associated with the claims file prior to the November 2004 denial of his claim.

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Here, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for PTSD had arisen by the time he filed his July 7, 2004, claim for benefits.  Information contained in the May 2008 VA examination, July 2008 and March 2009 statements from the Veteran's wife, and other evidence of record suggests that the Veteran's PTSD symptoms had lasted for many years prior.  There is no evidence indicating that PTSD arose later than the date of the Veteran's original claim.  

Accordingly, the effective date for service connection for PTSD must be the July 7, 2004, date of the Veteran's original claim for benefits.


ORDER

An effective date of July 7, 2004, for service connection for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


